Citation Nr: 1747597	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for a service-connected left foot disability involving multiple fractures of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to February 2006. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2015. 

In December 2015 and February 2017, the Board remanded the issue on appeal to the RO for additional development. 


FINDING OF FACT

The Veteran's disability involving multiple fractures of the left foot results in a moderate impairment manifested by pain, weakness, swelling and other functional limitations affecting his ability to stand and walk.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for left foot disability involving multiple fractures of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284(2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his multiple fractures of the left foot.  He filed a claim for increase in November 2009, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 10 percent rating throughout the entire appeal period.  

He is separately service-connected for a left ankle disability.  That disability is not included within the scope of this appeal.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
B. Rating Schedule

The Veteran's foot disability has been assigned a disability rating under DC 5284 of 38 C.F.R. § 4.71a.  Because the Veteran's specific foot disability is not listed, this catch-all DC is the most appropriate by which to evaluate his disability.  The applicable schedular criteria for disabilities of the feet is set forth as follows:

5284   Foot injuries, other:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.


C. Application of the Rating Schedule

In this case, as a threshold matter, the Board previously remanded this matter on two occasions to attempt to arrange for a VA examination to evaluate the ongoing severity of the Veteran's conditions.  It was noted that the Veteran's job took him away for weeks at a time to the arctic in Alaska.  Nevertheless, he did not report at either time and has been given several opportunities, which frustrates VA's duty to assist.  As the Veteran has twice failed to appear for scheduled examinations, and absent any indication that his circumstances have changed, the Board finds that another remand to obtain a VA examination is not warranted.  Turk v. Peake, 
21 Vet. App. 565, 569 (2008).

Generally, when an examination is scheduled in conjunction with a claim for increase, such as here, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  The Veteran did report to earlier VA examinations in December 2009 and July 2011 in connection with the claim.  Thus, the Board will not deny the claim under this provision.

Even so, the Board finds that a higher rating is not warranted as the evidence that is available does not show a disability picture more nearly approximating a moderately severe foot condition.  

In a December 2009 statement (received in January 2010), the Veteran complained of increasing pain, which was constant to the extent that it would come and go but never went away entirely.  

At the December 2009 VA examination, the Veteran reported pain in the left foot, which occurred constantly.  The pain was burning, aching, sharp and sticking, which he rated at 6 out of 10 in severity.  The pain could be exacerbated by physical activity, but it also came spontaneously and was relieved spontaneously.  At the time of pain, he could function without medication.  At rest, he had pain and weakness, but no stiffness, swelling or fatigue.  While standing or walking, he had pain, weakness and swelling, but no stiffness and fatigue.  He was unable to stand and run for long periods of time and unable to lift heavy objects.  He walked with a slight limp.  He could stand from 15-30 minutes and required shoe inserts, which did not relieve his symptoms.  The VA examiner diagnosed multiple fractures left foot, healed, and hallux varus deformity with bunion of the fifth metatarsophalangeal joint, which was a new and separate diagnosis.  The VA examiner found the condition to have a "mild" effect on the Veteran's usual occupation with no effect on his daily activities.  

At a March 2010 VA Podiatry consultation, it was found that the Veteran's fractures had fully resolved.  

At the July 2011 VA examination, the foot continued to be painful with daily flare-ups lasting for up to one hour of severe pain.  He was unable to stand for more than a few minutes, but could walk for one-quarter of a mile.  His functional impairments involved stiffness, weakness, lack of endurance, and fatigability while standing and walking.  The VA examiner found that the condition had a moderate impact on chores, shopping, traveling, and a severe impact on exercise, recreation, and it prevented sports, but otherwise had no impact on his activities.  

At an August 2015 private evaluation, the Veteran complained of continued left foot pain.  No sign of any current deformities was seen (other than a high arch foot type, which "falls within normal limits").  There was pain on palpation, and the diagnosis was sprain of tarsometatarsal joint and ligament of the left foot.  

More recently, the Veteran wrote in a February 2016 statement that he feet constantly hurt with some days are better than others.  He had tried to baby the left foot and has had to quit many jobs due to pain in feet.  He could not stand on them as much as he used to.   

Again, the Veteran was scheduled to undergo two further VA examinations to better evaluate the severity of his condition.  The Veteran was not able to attend the examinations.  As the Board noted in its February 2017 remand, the Veteran could not make the examinations because he was a truck driver on arctic ice roads.  This job required him to go away for weeks, and he never knew when he would be back. 

Although  it appears that he had good cause for failing to appear at the examinations, the examinations were nonetheless needed to provide information concerning his functioning with pain on both active and passive motion, if applicable in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint, as described in the final sentence of § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The examinations would have also provided information concerning his functioning during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Without this evidence, the Board finds based on the current evidence that there is no more than a moderate impairment manifested by pain, weakness, swelling and other functional limitations affecting his ability to stand and walk.  Moderately severe or  worse impairment is not shown.  To the extent the December 2009 VA examination indicated a new and separate diagnosis involving hallux varus deformity with bunion, this condition is not service connected.  However, as the evidence does not separate the effects of that nonservice-connected condition, the Board has not attempted to distinguish the symptomatology.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher rating at any time during the appeal period.  As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, a higher rating is not warranted.


ORDER

A disability rating in excess of 10 percent for a left foot disability involving multiple fractures of the left foot, is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


